Citation Nr: 0210792
Decision Date: 08/29/02	Archive Date: 11/06/02

DOCKET NO. 00-16 389             DATE  AUG 29 2002.

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased rating for residuals of a post-
traumatic injury to the right knee with degenerative joint disease
and status post osteophytectomy, medial meniscectomy and slocum
procedure, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to June 1981. 

The current appeal comes before the Board of Veterans' Appeals
(Board) from a June 1999 rating decision issued by the New Orleans,
Louisiana, Regional Office (RO) of the Department of Veterans
Affairs (VA) which granted an increase in the veteran's disability
rating from 10 percent to 20 percent for his service-connected
right knee disability.

The veteran was scheduled for a hearing before a Member of the
Board in November 2001 for which he failed to report. Accordingly,
the veteran's request for a hearing is considered as withdrawn. See
38 C.F.R. 20.704(d) (2001).

FINDINGS OF FACT

1. All evidence requisite for an equitable disposition of the
veteran's claim has been developed and obtained, and all due
process concerns as to the development of his claim have been
addressed.

2. The veteran's right knee disability is characterized by
complaints of swelling, locking and pain, and with evidence of
medial instability, ligamentous laxity and an antalgic gait.

3. The veteran's right knee range of motion is 0 degrees of
extension to 100 degrees of flexion with pain and crepitation on
motion and X-ray findings of degenerative joint disease of the
right knee .

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for
a post-traumatic injury to the right knee, status post
osteophytectomy, medial meniscectomy and slocum procedure have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991, &

- 2 - 

Supp. 2001); 38 C.F.R. 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes
5257, 5260, 5261 (2001).

2. The criteria for a 10 percent disability rating, but no more,
for degenerative joint disease of the right knee with pain have
been met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 3.102, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010,
5260, 5261 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Duty to Assist

Initially, the Board notes that there was a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at
38 U.S.C.A.  5100 et. Seq. (West Supp. 2001). This law redefined
the obligations of VA with respect to the duty to assist and
included an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. Implementing regulations for VCAA have been published. 66
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at
38 C.F.R 3.102, 3.156(a), 3.159 and 3.326(a)). Except for
amendments not applicable with regard to this case, the provisions
of the regulations merely implement the VCAA and do not provide any
rights other than those provided by the VCAA. 66 Fed. Reg. 45,629
(Aug. 29, 2001).

The Board has conducted a complete and thorough review of the
veteran's claims folder. The Board finds that the RO advised the
veteran of the evidence necessary to support his increased rating
claim. The veteran was notified of the pertinent laws and
regulations for his increased rating claim in the May 2000
Statement of the Case (SOC). The veteran was additionally notified
of the VCAA and VA's heightened duty to assist by letter in June
2002. The June 2002 also letter informed the veteran of the
evidence already of record in connection with his current claim

- 3 -

and that VA would assist him by making reasonable efforts to obtain
any additional evidence he identified. The veteran was also
notified that while VA would try to get evidence on his behalf,
that ultimate responsibility remained with him to support his
claim.

Additionally, the RO has made all reasonable efforts to obtain
relevant records adequately identified by the veteran.
Specifically, the veteran was scheduled for a VA examination in
June 1999 and the subsequent report has been associated with his
claims folder. A November 1998 letter from a private physician has
also been associated with the veteran's claims folder. In July
2002, the veteran indicated that he did not have any new
information to add to his claim. Accordingly, VA's duty to assist
the claimant has been satisfied. There is more than sufficient
evidence of record to decide his claim properly and fairly.
Therefore, it is not prejudicial to the veteran to proceed to
adjudicate his claim on the current record. See Gilbert v.
Derwinski, 1 Vet. App. 49, 56-57 (1990).

II. Increased Rating Claim

The veteran is currently evaluated as 20 percent disabled due to
his service-connected residuals of a post-traumatic injury to the
right knee with degenerative joint disease, status post
osteophytectomy, medial meniscectomy and Slocum procedure. In
short, he contends that his right knee disability is more
disabling, and a higher disability rating is warranted. After a
complete and thorough review of the evidence of record, the Board
agrees with his contention.

The severity of a service-connected disability is ascertained, for
VA rating purposes, by the application of rating criteria set forth
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001)
(Schedule). To evaluate the severity of a particular disability, it
is essential to consider its history. See Schafrath v. Derwinski,
1 Vet. App. 589 (1991); 38 C.F.R. 4.1 and 4.2 (2001). However,
where entitlement to compensation has already been established and
an increase in the disability rating is at issue, only the present
level of disability is of primary concern. Although a rating
specialist is directed to review the recorded history of a

- 4 -

disability to make a more accurate evaluation under 38 C.F.R. 4.2,
the regulations do not give past medical reports precedence over
current findings. See Francisco v. Brown, 7 Vet. App. 55 (1994).
Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. See 38 C.F.R.
4.7 (2001).

With respect to the musculoskeletal system, the United States Court
of Appeals for Veterans Claims (Court) has emphasized that when
assigning a disability rating, it is necessary to consider
functional loss due to flare-ups, fatigability, incoordination, and
pain on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7
(1995); see generally VAOPGCPREC 36-97. The rating for an
orthopedic disorder should reflect functional limitation which is
due to pain, supported by adequate pathology, and evidenced by the
visible behavior of the claimant undertaking the motion. Weakness
is also as important as limitation of motion, and a part that
become painful on use must be regarded as seriously disabled. A
little used part of the musculoskeletal system may be expected to
show evidence of disuse, either through atrophy, the condition of
the skin, absence of normal callosity, or the like. See 38 C.F.R.
4.40 (2001). The factors of disability reside in reductions of
their normal excursion of movements in different planes.
Instability of station, disturbance of locomotion, and interference
with sitting, standing, and weight bearing are related
considerations. See 38 C.F.R. 4.45 (2001). It is the intention of
the Rating Schedule to recognize actually painful, unstable, or
maligned joints, due to healed injury, as entitled to at least the
minimal compensable rating for the joint. See, 38 C.F.R. 4.59
(2001).

Factual Background

A November 1998 letter from a private physician reflects that the
veteran had an injury to the right knee which required ligamentous
reconstruction and that his chief complaints were of right knee
pain and initiation of claudication in the left lower extremity
with ambulation and activity. The letter reflects that upon
examination, the veteran had full range of motion of the right
knee, the knee was crepitant, and

- 5 -

there was effusion. The November 1998 letter also states that he
ambulated with a mild antalgic gait and that radiographs of the
right knee revealed osteoarthritis.

A June 1999 VA Joints Exam report reflects that the veteran
indicated that he continued to have pain in the knee, it felt loose
(mainly on the medial side), and it would lock and give way. The
examination report reflects that physical examination of the right
knee revealed: a range of motion from 0 degrees to 100 degrees; a
15-millimeter medial collateral ligamentous laxity; a 10-millimeter
anterior drawer sign; a positive Lachman test with medial
instability; crepitation on motion. The June 1999 examination
report also reflects that the veteran has two scars, one that is
serpentine and about 7 inches long and one which is posterior (more
on the calf) and about 6 inches long. The examination report
specifically reflects that the veteran had no tenderness about the
scar. The June 1999 VA examination report also indicates X-ray
findings of degenerative joint disease of the right knee.

In his July 2000 substantive appeal, the veteran indicates that his
leg swells, even without prolonged standing. In his July 2002
correspondence, he indicated that his knee disability affects his
sleep and will lock up when walking or standing, causing
excruciating pain.

Legal Analysis

The veteran is currently rated as 20 percent disabled under
Diagnostic Codes 5003-5257. Diagnostic Code 5257 provides the
following evaluations for knee disabilities involving recurrent
subluxation or lateral instability: 10 percent for slight; 20
percent for moderate; and 30 percent (the maximum allowed) for
severe impairment. See 38 C.F.R. 4.71a, Diagnostic Code 5257
(2001). Since Diagnostic Code 5257 is not predicated on loss of
range of motion, 4.40 and 4.45 with respect to pain do not apply.
Johnson v. Brown, 9 Vet. App. 7, 11 (1996)

In this respect, the General Counsel for VA, in a precedent opinion
dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has
arthritis and instability

- 6 -

of the knee may be rated separately under Diagnostic Codes 5003 and
5257. When the knee disorder is already rated under Diagnostic Code
5257, the veteran must also have limitation of motion which at
least meets the criteria for a zero-percent rating under Diagnostic
Code 5260 (flexion limited to 60 degrees or less) or 5261
(extension limited to 5 degrees or more) in order to obtain a
separate rating for arthritis. VAOPGCPREC 9-98. Additionally, the
General Counsel in VAOPGCPREC 9-98 held that a separate rating for
arthritis could also be based on X-ray findings and painful motion
under 38 C.F.R. 4.59. See also Degmetich v. Brown, 104 F. 3d 1328,
1331 (Fed Cir 1997). Where additional disability is shown, a
veteran rated under Diagnostic Code 5257 can also be compensated
under 5003 and vice versa.

In this case, the evidence is clear that the veteran's right knee
disability is manifested by complaints of swelling, locking and
pain, and with evidence of medial instability, ligamentous laxity
and an antalgic gait. Additionally, the June 1999 VA examination
report reflected that the veteran had his last knee reconstruction
in 1976 and the diagnosis portion of the report merely states that
the veteran is limited by his instability. Therefore, his right
knee disability does not approximate a disability picture of severe
recurrent subluxation or lateral instability such that 30 percent
disability evaluation is warranted for the veteran's medial
instability, ligamentous laxity, and antalgic gait with complaints
of swelling, locking, and pain.  See 38 C.F.R. 4.3, 4.7, 4.71a
Diagnostic Code 5257 (2001). As such, the Board concludes that the
preponderance of the evidence is against a higher rating under
Diagnostic Code 5257. See Gilbert v. Derwinski, 1 Vet. App. 49, 55
(1990); 38 U.S.C.A. 5107(b).

The evidence of record also revealed that the veteran has decreased
range of motion of his right knee. The June 1999 VA examination
report reflects that the extension of his right knee is normal at
0 degrees and flexion is limited to 100 degrees. While the evidence
of record does reveal that the veteran has decreased range of
flexion of his right knee, it does not meet the criteria for zero
percent (noncompensable) disability rating under Diagnostic Code
5260. See 38 C.F.R. 4.71a, Diagnostic Code 5260 (2001) (flexion of
the leg limited to 60 degrees warrants a zero percent

- 7 -

(noncompensable) disability rating). As the evidence of record does
not indicate any limitation of extension, the veteran is also not
entitled to a disability rating under 38 C.F.R. 4.71a, Diagnostic
Code 5261 (2001). As such, the Board finds that the preponderance
of the evidence is against a compensable disability rating based on
limitation of motion of the veteran's right knee. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 5107(b).

The evidence of record does reflect X-ray findings of degenerative
joint disease of the right knee and pain on motion. Under
Diagnostic Code 5010, arthritis due to trauma that is substantiated
by X-ray findings is rated as degenerative arthritis. See 38 C.F.R.
4.71a, Diagnostic Code 5010 (2001). Under Diagnostic Code 5003,
degenerative arthritis established by X-ray findings is rated on
the basis of limitation of motion under the appropriate diagnostic
codes for the specific joint involved in the veteran's claim.
However, when the limitation of motion of the specific joint
involved is noncompensable under the appropriate diagnostic codes,
a rating of 10 percent can be applied for each specific joint group
affected by the limitation of motion, to be combined, not added
under Diagnostic Code 5003. Limitation of motion must be
objectively confirmed by findings such as swelling, muscle spasm,
or satisfactory evidence of painful motion. See 38 C.F.R. Part 4,
4.71a, Diagnostic Code 5003 (2001). In the instant case, while the
veteran is not entitled to a separate disability evaluation under
either Diagnostic Code 5260 or 5261 based on limitation of motion,
he is entitled to a 10 percent disability rating for his
noncompensable limitation of motion, pain, swelling, and
degenerative joint disease of the right knee under Diagnostic Code
5003. See VAOPGCPREC 23-97, 38 C.F.R. 4.59, 4.71a. Diagnostic Codes
5010, 5003 (2001).

The Board has also considered whether the veteran is entitled to a
higher disability rating under additional diagnostic codes
available to evaluate knee disabilities. See 38 C.F.R. 4.71a,
Diagnostic Codes 5256, 5258, 5259 (2001). The evidence of record
does not reflect the veteran has ankylosis of his right knee such
that application of Diagnostic Code 5256 is proper and disability
ratings higher than the veteran's current 20 percent disability
rating under Diagnostic Code 5257 are not available under either
Diagnostic Code 5258 or 5259. The Board also notes that an

- 8 -

evaluation of any musculoskeletal disability must include
consideration of the, veteran's ability to engage in ordinary
activities, including employment, and of impairment of function due
to such factors as pain on motion, weakened movement, excess
fatigability, diminished endurance, or incoordination. See 38
C.F.R. 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202
(1995). However, as indicated above, the veteran's pain, swelling,
and instability of his service-connected right knee disability have
already been considered by the Board when determining that his
disability picture does not warrant a higher disability rating
under Diagnostic Code 5257 and that he is entitled to a 10 percent
disability rating under Diagnostic Code 5003.

The Board has also considered whether the veteran's surgical scars
warrant a separate compensable evaluation. Diagnostic Code 7803
assigns a 10 percent rating for superficial scars that are poorly
nourished with repeated ulceration. A 10 percent rating can be
assigned under Diagnostic Code 7804 for superficial scars that are
tender and painful on objective demonstration. Under Diagnostic
Code 7805, a scar is rated based upon limitation of function to the
part affected. See 38 C.F.R. 4.118, Diagnostic Code 7803-7805
(2001). The June 1999 VA examination reflected that the veteran has
two scars, one which is serpentine and about 7 inches long and one
which is posterior (more on the calf) and about 6 inches long. The
examination report also specifically reflected that the veteran had
no tenderness about the scar. Accordingly, the Board finds that the
preponderance of the evidence of record is against a separate
compensable rating for his surgical scars. Id., See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 5107(b).

Finally, the Board has no reason to doubt that the veteran's
service-connected disability causes him discomfort and may limit
his efficiency in certain tasks. This alone, however, does not
present an exceptional or unusual disability picture and is not
reflective of any factor that takes the veteran outside of the
norm. See Meyer v. Derwinski, 2 Vet. App. 2 89, 293 (1992); see
also Van Hoose v. Brown, 4 Vet, App. 361, 363 (1993) (noting that
the disability rating itself is recognition that industrial
capabilities are impaired). Accordingly, the Board finds that the
veteran's

- 9 - 

disability picture does not warrant referral for the assignment of
an extraschedular rating pursuant to 38 C.F.R. 3.321(b) (2001).

In brief, while the preponderance of the evidence is against an
increased rating for the veteran's residuals of a post-traumatic
injury to the right knee, status post osteophytectomy, medial
meniscectomy and slocum procedure, he is entitled to a 10 percent
disability rating, but no more, for degenerative joint disease of
the right knee with limitation of motion and pain. The Board has
considered the doctrine of reasonable doubt in the veteran's favor,
but, as the preponderance of the evidence is against a portion of
his claim, the doctrine is not applicable to that portion. 38
U.S.C.A. 5107; 38 C.F.R. 3.102 (2001).

ORDER

An increased rating for residuals of a post-traumatic injury to the
right knee, status post osteophytectomy, medial meniscectomy and
Slocum procedure, is denied.

A 10 percent disability rating, but no more, for degenerative joint
disease of the right knee is warranted, subject to the controlling
regulations applicable to the payment of monetary benefits.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115

- 10 -

Stat. 976 (2001). In the meanwhile, please note these important
corrections to the advice in the form:

 Veterans' Appeals apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 
 In the section entitled "Representation before VA," filing a   
"Notice of Disagreement with respect to the claim on or after
November 18, 1983" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

